Citation Nr: 9924666	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left knee injury with degenerative arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1968 to May 1969.  
His decorations include the Combat Action Ribbon.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  The claim was initially developed on the issue 
of entitlement to a permanent and total disability rating for 
pension purposes.  A February 1998 rating action granted that 
benefit and that matter is not before the Board at this time.  

The issue of entitlement to a compensable evaluation for a 
left knee injury with degenerative arthritis will be 
addressed in the remand section at the end of this decision.  


FINDING OF FACT

The claim of service connection for a right knee disability 
is not plausible.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he sustained an injury to his right 
knee during active service, and that this injury resulted in 
a chronic disability.  He states that he fell in a foxhole in 
Vietnam and injured his right knee.  The veteran argues that 
he has experienced problems with his right knee ever since 
the original injury, but that he did not seek treatment for 
it until many years later because it did not bother him as 
bad as the left knee for which he was already receiving 
treatment.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  The current medical evidence 
includes a diagnosis of degenerative joint disease.  If 
arthritis becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The record shows that the veteran was engaged in combat in 
Vietnam.  In the case of any veteran who engaged in combat 
with the enemy during active service, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d). 

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).

A review of the service medical records is negative for 
evidence of an injury of the right knee or the presence of a 
right knee disability.  

The first post service medical records show that the veteran 
was treated for lacerations of the forehead, left hand, and 
chest at a VA facility in June 1969.  These records are 
negative for a right knee disability.  

The veteran was afforded a VA orthopedic examination in 
August 1991.  The veteran was said to be status post trauma 
to both knees.  Following examination, the impression was 
bilateral early degenerative arthritis of the knees.  The 
examiner did not express an opinion to relate the right knee 
disability to active service.  

VA treatment records dated from January 1996 to October 1997 
show ongoing treatment for knee disability.  They do not 
contain a medical opinion that relates right knee disability 
to active service.  

The veteran underwent an additional VA orthopedic examination 
in November 1996.  He gave a history of a torn ligament in 
his right knee in Vietnam in 1969.  He stated that this had 
occurred when he slipped on a rock, twisted his knee, and 
fell.  He had walked on the knee for one week before it was 
X-rayed and put in a cast.  The knee had gradually starting 
hurting again over the past ten years.  After examination of 
the knee, the diagnosis was probable degenerative right 
medial meniscus tear.  The examiner did not express an 
opinion to relate the current disability to the history of 
the injury in service.  

The veteran appeared at a hearing before the undersigned 
member of the Board at the RO in May 1999.  He was noted to 
have served in combat.  The veteran testified that the injury 
to his right knee had occurred in Vietnam when he fell into a 
foxhole.  He began limping after he came out of the foxhole.  
He said that he did not receive any treatment for his right 
knee other than trying to keep it elevated at times.  The 
veteran said that he did not submit a claim for entitlement 
to service connection for the right knee disability after 
service because it did not bother him as much as his left 
knee disability.  Later, it gradually became worse.  See 
Transcript. 

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for a right knee disability.  Initially, the Board 
notes that the November 1996 VA examination report includes a 
medical history that the veteran received treatment including 
casting for a torn ligament of the right knee in Vietnam.  
This conflicts with both the service medical records, which 
show treatment for only the left knee during service, and the 
veteran's testimony at the May 1999 hearing, where he denied 
receiving any treatment for a right knee disability in 
service.  Moreover, the veteran's recitation of a medical 
history identifying the nature of a disability in service is 
insufficient to establish that the disability was present, 
since it is not shown that he has the medical expertise to 
identify and diagnose disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The service medical records are completely negative for a 
right knee injury or disability.  However, the record shows 
that the veteran participated in combat during service, and 
he has testified that he injured his right knee by falling 
into a foxhole.  The Board finds that the veteran's 
contentions are consistent with the circumstances, 
conditions, or hardships of service, and therefore his 
testimony is sufficient to establish that he sustained an 
injury to his right knee during active service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

Although the incurrence of an injury to the veteran's right 
knee in service is conceded, and the evidence shows that the 
veteran currently has a right knee disability, these facts 
are insufficient to make the veteran's claim well grounded.  
The provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) can be used only to provide a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the disease or injury etiologically to the current 
disability.  These provisions do not establish service 
connection for a combat veteran; they aid the combat veteran 
by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  The veteran must then 
generally establish that his claim is well grounded by 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563 (1996); See also Beausoleil 
v. Brown 8 Vet. App. 459 (1996).  

In this case, the veteran has not submitted any evidence to 
show a relationship between the injury in service and his 
current right knee disability.  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  The first post service 
evidence of a right knee disability is from June 1991, more 
than 22 years after the veteran's discharge from service.  
These records do not contain a medical opinion relating the 
current right knee disability to the injury in service.  
Similarly, the remaining medical evidence establishes that 
the veteran continues to receive treatment for a right knee 
disability, but does not contain any medical opinion that 
relates the current disability to service.  The Board is 
aware of the veteran's testimony and sincere belief that he 
has continued to have right knee pain since the injury in 
service, and that his current disability is the result of 
that injury.  However, the veteran is not a physician, and he 
is not qualified to express a medical opinion as to such a 
relationship.  Espiritu at 495 (1992).  Therefore, as the 
veteran has not submitted any evidence to establish 
chronicity in service or continuity of symptomatology after 
service, and as he has not submitted any competent medical 
evidence of a nexus between the right knee injury he 
sustained in service and his current right knee disability, 
his claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Savage v. Gober, 10 Vet. App. 486 (1997).


ORDER

Entitlement to service connection for a right knee disability 
is denied. 


REMAND

The veteran contends that the noncompensable evaluation 
currently assigned to his service connected left knee 
disability is insufficient to reflect its current level of 
severity.  He states that his left knee disability makes it 
difficult for him to walk, and that he has locking and 
popping at times.  He also says that he experiences pain and 
weakness.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The record reflects that the veteran was afforded a VA 
orthopedic examination of his knees in November 1996.  
However, the examination report does not contain any 
information concerning the affects of pain on motion, 
weakness, excess fatigability, and incoordination.  These 
factors must be considered in the evaluation of the veteran's 
left knee disability.  38 C.F.R. §§ 4.40, 4.59, see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all relevant records, and 
affording the veteran adequate medical examinations.  
Therefore, in order to assist the veteran in the development 
of his claim, the Board remands this issue to the RO for the 
following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
disability since October 1997.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service connected 
left knee disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studies should be 
conducted.  The range of motion should be 
provided in degrees.  The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected left knee 
disability.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the left 
knee disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the left knee 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the left knee disability.  The presence 
or absence of weakness, incoordination, 
and excess fatigability should also be 
noted, and any additional functional 
limitation as a result of these factors 
should be described.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

